On Petition For Rehearing
Cook, P. J.
In our original opinion, Argus v. Matuska (1968), 235 N. E. 2d 205, we stated: “We have held that the failure of the adverse party to respond by affidavit or otherwise to the moving party’s motion for summary judgment has the effect of admitting the validity of the moving party’s action.” As authority we cited Markwell v. General Tire (1968), 142 Ind. App. 188, 13 Ind. Dec. 30, 233 N. E. 2d 676.
Since our original opinion was handed down the Supreme Court, in Kapusta v. DePuy Manufacturing Company (1968), 249 Ind. 679, 234 N. E. 2d 487, clarified the language of Burns’ Ind. Stat. Anno. § 2-2524 (e), which reads as follows:
*440“When a motion for summary judgment is made and supported as provided in this rule, an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him” (our emphasis).
The Supreme Court said, at page 488:
“We construe the words ‘if appropriate’ in subsection (e), ... to still require a finding that there is no genuine issue as to any material fact, whether or not counter-affidavits are filed.”
Even though transfer has been denied in Markwell v. General Tire, we feel that in view of Kapusta, we should reaffirm the fact that the trial court did find, and quite correctly so, that there was no genuine issue as to any material fact.
Petition for rehearing denied.
Bierly, Pfaff and Smith, JJ., concur; Faulconer, J., dissents.
Note. — Reported in 236 N. E. 2d 606.